Citation Nr: 1244151	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a heart disability, to include coronary artery disease (CAD) and aortic stenosis. 


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and P.G.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the benefit sought on appeal. 

In August 2009, the Veteran presented testimony at a personal hearing conducted at the Togus RO before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims file.

In May 2010, the Board remanded the matter on appeal to afford the Veteran a VA examination and to obtain his Social Security Administration (SSA) records.  In a January 2011 decision, the Board denied the claim.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) and in an Order dated in July 2011, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  The Board remanded the matter in November 2011 to provide the Veteran with another VA opinion which was obtained in December 2011, and the Board again remanded the matter in April 2012 for a more thorough opinion which was obtained in April 2012.  Given the foregoing, the Board finds that VA has now substantially complied with the Board's May 2010, November 2011 and April 2012 remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The evidence of record does not show that a congenital bicuspid aortic valve present at birth was worsened in service by a superimposed disease or injury. 

3.  A heart disability, to include CAD and aortic stenosis, has not been shown to be causally or etiologically related to the Veteran's military service. 


CONCLUSION OF LAW

A heart disability, to include CAD and aortic stenosis, was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2007.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in February 2008.  Therefore, the Board finds that VA has fulfilled its duty to notify in this case. 

VA has also satisfied its duty to assist the Veteran at every stage of this case.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Also of record and considered when adjudicating this claim is the transcript of the Veteran's August 2009 Travel Board hearing, as well as other lay statements provided by the Veteran and his representative.  Additionally, his Social Security Administration disability records were obtained in June 2010 and were also reviewed. 

Pursuant to the Board's May 2010, November 2011, and April 2012 remands, a VA examination with respect to the claim was obtained in July 2010, and addendum opinions obtained in December 2011 and April 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file, and the most recent addendum takes into consideration the Veteran's competent lay statements regarding the onset, frequency and severity of his episodes of chest pain in service.  These opinions, when considered as a whole, take into account all of the pertinent evidence of record, to include the Veteran's service and post-service records and his lay statements, and provide a complete rationale for the opinion stated, relying on and citing to the records reviewed.  There is adequate medical evidence of record to make a determination in this case. 

The Board observes that VA records dated through September 2012 were associated with the electronic claims file in September 2012, which was after the most recent VA examiner's addendum opinion.  Thus, the VA examiner did not review the entire body of evidence when rendering the opinion.  Nevertheless, the Board notes that these medical records do not provide additional information related to the cause of the Veteran's heart disorder that was not already of record at the time of the VA examination.  Rather, they document the ongoing treatment of CAD, to include clinical visits and prescription updates.  Specifically, these records do not address the questions asked of the VA examiner i.e., is the Veteran's heart disability related to his military service.  Therefore, the Board finds that these records do not provide additional information that is pertinent to the matter and a remand is not necessary for the examiner to review them in their entirety.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC (statement of the case) and SSOCs (supplemental statements of the case), which informed them of the laws and regulations relevant to this claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

LAW  AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C. § 1154(a)  requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  The VA General Counsel's opinion indicated that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a heart disability. 

The Veteran contends that he has a heart disability that was aggravated by his service.  In particular, the Veteran testified that he was born with a congenital heart problem which he identified as aortic stenosis, a very pronounced murmur. He asserted that he was hospitalized for a heart problem shortly after he was born and that he was informed in grade school that he had a murmur.  The Veteran testified that he experienced chest pains right before he entered service, on several occasions during service, and has continued to experience chest pains after service.  He indicated that his chest pains worsened during service.  The Veteran is contending that he is entitled to service connection for a heart disorder on an aggravation basis. 

The service treatment records are absent for treatment or diagnoses of a heart disability.  A November 1966 clinical record indicated that the Veteran's heart was normal with no murmurs.  At the time of his December 1966 separation from service, the Veteran complained of constant chest pain.  The examination report noted that a physician was not consulted, and there were no complications or sequelae.  Thus, there was no diagnosis of a heart disability during the Veteran's military service.  Nonetheless, the Board indeed recognizes that the Veteran did, per his competent lay testimony, experience episodes of chest pain during his active service which were perceived as worse than those he experienced prior to service.

The Veteran testified that after service he was prescribed nitroglycerin pills in 1971.  The Veteran could not identify the name of the physician, and a record of such has not been associated with the claims file.  The first post-service medical evidence of a heart disability was in December 2003 private treatment records of Dr. C.C. and H.R.M.C. who noted that the Veteran had experienced chest discomfort over the past two years and had moderate aortic stenosis.  It was also indicated that the Veteran had multiple risk factors for CAD including hypertension, hypercholesterolemia, family history and cigarette smoking.  A February 2005 VA record had an assessment of CAD and bicuspid aortic value with moderately severe aortic stenosis and moderately severe PUD (peptic ulcer disease). 

During the July 2010 VA examination, the examiner diagnosed CAD and bicuspid aortic valve with moderately severe aortic stenosis and status post aortic valve replacement.  The question, therefore, is not whether the Veteran has a current cardiac disability but rather whether it is the result of his active service, to include whether his in-service complaints of chest pain were the initial manifestations of his current CAD or whether they were indicative of a worsening of a preexisting condition that has resulted in current CAD.  

In the July 2010 report, the examiner noted that bicuspid aortic valve is a congenital condition that was present in the Veteran since his since birth.  The examiner clarified that it is not a disease process but is considered a developmental defect.  The Board again notes that congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, if a congenital or developmental defect is subject to a superimposed injury or disease during service resulting in disability or additional disability, service connection may be warranted for that disability or additional disability.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).  Thus, another pertinent question in this analysis becomes whether the Veteran's congenital bicuspid aortic valve was subjected to a superimposed injury or disease during service. 

In July 2010, the examiner opined that it was less likely as not that the bicuspid aortic valve was worsened in service by a superimposed disease or injury.  The examiner noted that the Veteran did not complain of and was not treated for a heart condition during service.  In December 2011, the examiner submitted an addendum report also noting that it is less likely as not that the Veteran's in-service chest pain represented a superimposed injury on the bicuspid valve leading to aortic stenosis or CAD.  The examiner noted that a bicuspid valve can lead to aortic stenosis, but does not cause CAD.  The examiner also reported that there was no evidence in service that the Veteran's bicuspid valve was worsened beyond its natural progression during service.  Thus, even though the examiner recognized that the bicuspid valve can lead to aortic stenosis, there is no evidence that this happened in this particular case during active service.  While the examiner, in the addendum report,  recognized the Veteran's episodes of in-service chest pain, there was, nevertheless, no in-service treatment related to that pain, and no in-service indication of heart disease.  Thus, the examiner, while recognizing the Veteran's reports of in-service episodes of chest pain, found that the evidence did not establish that the bicuspid aortic valve was worsened in service by a superimposed disease or injury.  Accordingly, as there is no evidence of a superimposed disease or injury on the congenital bicuspid aortic valve defect, service connection cannot be granted on an aggravation basis.
As to a direct causal connection between the Veteran's current CAD and his active service, the VA examiner opined that the Veteran's CAD was less likely as not casually or etiologically related to the Veteran's symptomatology in military service.  As previously discussed, there was no in-service finding of a heart disability and the complaints of chest pain at separation have not been related to a heart disability.  As to the origin of the in-service episodes of chest pain, the VA examiner noted that these were caused by his then diagnosed schizoid personality disorder, anxiety and neurosis.  The examiner noted that the most common complaint associated with anxiety attacks is chest pain.  Thus, the examiner concluded that the Veteran's in-service chest pain episodes did not represent initial manifestations of heart disease, but rather they represented manifestations of a mental condition.  

The examiner clarified that the bicuspid aortic valve means that the aortic valve has two leaflets instead of the usual three leaflets.  Also, aortic stenosis and CAD were noted to be cardiac diseases caused by aging, lifestyle, family history, hypertension, elevated cholesterol, and other factors affecting circulation.

Thus, the 2010 VA examination and subsequent two addendum opinions show that the Veteran's in-service complaints of chest pain do not rise to the level of a superimposed injury or disease that worsened the Veteran's congenital defect of bicuspid valve beyond the natural course during his active service, and that the in-service complaints of chest pain where not the initial manifestations of his current CAD, but rather were the manifestations of his mental disorder by way of anxiety attacks.  The Board notes that the Veteran is now service connected and receiving compensation for this mental disorder.  The VA examiner's opinions, when examined as a whole, were provided with a well explained rationale based upon a review of the Veteran's claims file and consideration of his lay testimony.

The Board observes the article about congenital aortic valve stenosis that the Veteran's attorney submitted in August 2009.  However, the article is not specific to this Veteran and does not relate to the matter at hand--whether this Veteran's congenital bicuspid valve was subjected to a superimposed disease or injury during service.  Accordingly, the Board affords it little probative value. 
As the Board noted above, the VA examiner did consider the Veteran's lay statements reporting episodes of in-service chest pain.  The Board itself also acknowledges the Veteran's assertion throughout the course of this appeal that he experienced episodes of chest pain before service, which worsened during service, and continued after service.  Based upon this observation, the Veteran believes he currently suffers from a cardiac disorder that was either a preexisting congenital defect aggravated during service, or in the alternative, that the in-service chest pain was the initial manifestation of his current cardiac disorder.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Although the Veteran is competent to describe his episodes of chest pain throughout life, including during service, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disabilities is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Likewise, the Veteran in this case does not have the medical expertise required to determine whether his congenital bicuspid valve was subjected to a superimposed disease or injury during service, or whether his CAD was initially manifested by chest pain in service.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, chest pain can have many causes, and medical testing and medical expertise are needed to determine etiology.  Thus, the Board finds that the Veteran is not competent to render a medical opinion on the onset and etiology of his current cardiac disabilities.  The VA examiner's opinions are the only medical opinions, based upon a review of the complete claims file, addressing the relationship between the current disabilities and service, and such medical opinion is of greater probative value than the Veteran's lay contentions.  Id.  

Moreover, with regard to CAD, while the Veteran may recall experiences of chest pain at the time of his active service, the first evidence in the claims file showing post-service treatment related to the heart disorder is found in December 2003 private records, more than thirty years following his discharge from active service.  While the passage of time is not a definitive basis for denying a service connection claim, the Board finds that the passage of more than thirty years between the Veteran's service and any documented treatment for the heart weighs against the notion that these current disabilities are related to the chest pain he experienced during his period of active service.

In conclusion, the competent evidence does not reveal a nexus to CAD or any other heart disability occurring in service.  Further, the competent evidence does not indicate that the congenital bicuspid valve was subjected to a superimposed disease or injury during service.  While the Board has considered the Veteran's lay contentions as to the onset and etiology of his current disabilities, the Board has accorded greater weight to the balance of the probative medical evidence of record. Although the Veteran might sincerely believe that his heart disability is related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology or diagnosis.  As such, service connection must be denied.  38 C.F.R. § 3.303.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for a heart disability, to include CAD and aortic stenosis, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


